Exhibit 10.5

FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Loan and Security Agreement (“Amendment”) is dated as
of November 7, 2013 by and among DENT-A-MED INC., an Oklahoma corporation, and
HC RECOVERY, INC., an Oklahoma corporation (collectively the “Borrowers” and
each individually is referred to as a “Borrower”), WELLS FARGO BANK, N.A.,
successor by merger to Wells Fargo Preferred Capital, Inc., as agent for Lenders
(“Agent”), and the financial institutions a party hereto as lenders
(collectively, the “Lenders” and each is a “Lender”).

BACKGROUND

A. Borrowers, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of May 18, 2011 (as amended or modified from time to time,
the “Loan Agreement”). Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings respectively ascribed to them in the Loan
Agreement.

B. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendments. Upon the effectiveness of this Amendment, the Loan Agreement is
amended as follows:

(a) Definition. The following definition contained in Section 1.1 of the Loan
Agreement is amended and restated as follows:

“Maximum Principal Amount” means Sixty Five Million Dollars ($65,000,000),
subject to increases pursuant to Section 2.13 below.

(b) EBITDA Ratio. Section 6.4(a) of the Loan Agreement is amended and restated
as follows:

(a) EBITDA Ratio. An EBITDA Ratio of not less than:

(i) 1.25 to 1 as of the end of each fiscal quarter commencing with the fiscal
quarter ending June 30, 2011 through and including December 31, 2011;

(ii) 1.50 to 1 as of the end of each fiscal quarter commencing with the fiscal
quarter ending March 31, 2012 through and including June 30, 2012;

(iii) 1.75 to 1 as of the end of each fiscal quarter commencing with the
calendar month ending September 31, 2012 through and including the fiscal
quarter ending March 31, 2014;



--------------------------------------------------------------------------------

(iv) 2.0 to 1 as of the end of each fiscal quarter commencing with the fiscal
quarter ending June 30, 2014 and thereafter.

2. Fees. Borrowers hereby agrees to pay to Agent, for the benefit of Lender, a
non-refundable amendment fee in the amount of $30,000 (“Amendment Fee”) which
Amendment Fee shall be fully earned by Lender and due and payable on the date of
this Amendment.

3. Effectiveness Conditions. This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery to Agent by Borrowers and Lenders of this Amendment;

(b) Execution by Borrowers and delivery to Agent of an Amended and Restated
Promissory Note (the “Note”);

(c) Delivery to Agent of a certified copy of resolutions of each Borrower’s
board of directors or members authorizing the execution, delivery and
performance of this Amendment and the Note and designating the appropriate
officers to execute and deliver this Amendment and the Note;

(d) Payment to Agent by Borrowers of the Amendment Fee in immediately available
funds;

(e) Execution and/or delivery by the parties of all other agreements,
instruments and documents reasonably requested by Agent to effectuate and
implement the terms hereof and the Credit Documents.

4. Representations and Warranties. Borrowers represent and warrant to Agent and
Lenders that:

(a) All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Credit Documents are true and correct in all material
respects.

(b) The execution and delivery by Borrowers of this Amendment and the Note and
the performance by Borrowers of the transactions herein and therein contemplated
(i) are and will be within Borrowers’ powers, (ii) have been authorized by all
necessary organizational action, and (iii) do not and will not violate any
provisions of any law, rule, regulation, judgment, order, writ, decree,
determination or award or breach any provisions of the charter, bylaws or other
organizational documents of Borrowers, or constitute a default or result in the
creation or imposition of any security interest in, or lien or encumbrance upon,
any assets of any Borrower (immediately or with the passage of time or with the
giving of notice and passage of time, or both) under any other contract,
agreement, indenture or instrument to which any Borrower is a party or by which
any Borrower or its property is bound with failure to comply resulting in a
material adverse change in the business, operations, property (including the
Collateral) or financial condition of Borrowers.

 

2



--------------------------------------------------------------------------------

(c) This Amendment, the Note and any assignment, instrument, document, or
agreement executed and delivered in connection herewith will be valid, binding
and enforceable in accordance with its respective terms.

(d) No Event of Default or Default has occurred under the Loan Agreement or any
of the other Credit Documents.

5. Representations and Release of Claims. Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrowers or any third party to Agent and
Lenders as evidenced by the Credit Documents. Borrowers hereby acknowledge,
agree, and represent that (a) as of the date of this Amendment, there are no
claims or offsets against, or defenses or counterclaims to, the terms or
provisions of the Credit Documents or the other obligations created or evidenced
by the Credit Documents; (b) as of the date of this Amendment, no Borrower has
any claims, offsets, defenses or counterclaims arising from any of Agent’s or
any existing or prior Lender’s acts or omissions with respect to the Credit
Documents or Agent’s or any existing or prior Lender’s performance under the
Credit Documents; and (c) Borrowers promise to pay to the order of Agent and
Lenders the indebtedness evidenced by the Notes according to the terms thereof.
In consideration of the modification of certain provisions of the Credit
Documents, all as herein provided, and the other benefits received by Borrowers
hereunder, Borrowers hereby RELEASE, RELINQUISH and forever DISCHARGE Agent and
Lenders, and their predecessors, successors, assigns, shareholders, principals,
parents, subsidiaries, agents, officers, directors, employees, attorneys and
representatives (collectively, the “Released Parties”), of and from any and all
present claims, demands, actions and causes of action of any and every kind or
character, whether known or unknown, which a Borrower has or may have against
Released Parties arising out of or with respect to any and all transactions
relating to the Loan Agreement, the Notes, and the other Credit Documents
occurring prior to the date hereof.

6. Collateral. As security for the payment of the Obligations and satisfaction
by Borrowers of all covenants and undertakings contained in the Loan Agreement
and the Credit Documents, Borrowers reconfirm the prior security interest and
lien on, upon and to, its Collateral, whether now owned or hereafter acquired,
created or arising and wherever located. Borrowers hereby confirm and agree that
all security interests and Liens granted to Agent for the ratable benefit of
Lenders continue in full force and effect and shall continue to secure the
Obligations. All Collateral remains free and clear of any Liens other than
Permitted Liens. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of Agent’s existing security interest in
and Liens upon the Collateral.

7. Acknowledgment of Indebtedness and Obligations. Borrowers hereby acknowledge
and confirm that, as of the date hereof, Borrowers are indebted to Agent and
Lenders, without defense, setoff or counterclaim, under the Loan Agreement (in
addition to any other indebtedness or obligations owed by Borrowers with respect
to Bank Products owing to Agent and Wells Fargo Affiliates) in the aggregate
principal amount of $47,208,188.76, plus continually accruing interest and all
fees, costs, and expenses, including reasonable attorneys’ fees, incurred
through the date hereof.

8. Ratification of Credit Documents. This Amendment shall be incorporated into
and deemed a part of the Loan Agreement. Except as expressly set forth herein,
all of the terms and conditions of the Loan Agreement and Credit Documents are
hereby ratified and confirmed and continue unchanged and in full force and
effect. All references to the Loan Agreement shall mean the Loan Agreement as
modified by this Amendment.

 

3



--------------------------------------------------------------------------------

9. Governing Law. This Amendment, the Loan Agreement, the Credit Documents and
the transactions contemplated hereby or thereby, and any claim, controversy, or
dispute arising out of or relating to this Amendment, the Loan Agreement, the
Credit Documents and the transactions contemplated hereby or thereby shall be
governed by, construed and enforced in accordance with the laws of the State of
Iowa, excluding its conflict of law rules.

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
Signature by facsimile or PDF shall also bind the parties hereto.

[SIGNATURES ON FOLLOWING PAGES]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

 

BORROWERS:     DENT-A-MED INC.     By:   /s/ Clifton C. Scogin     Name:  
Clifton C. Scogin     Title:   CFO

 

    HC RECOVERY, INC.     By:   /s/ T. Warren Center     Name:   T. Warren
Center     Title:   Pres & CEO      

 

AGENT AND LENDER:     WELLS FARGO BANK, N.A.     By:   /s/ William M. Laird    
  William M. Laird, Senior Vice President

SIGNATURE PAGE TO FOURTH

AMENDMENT TO LOAN AND SECURITY AGREEMENT